              Case 1:21-cv-04258-VM Document 1 Filed 05/12/21 Page 1 of 8




PROSKAUER ROSE LLP
Howard Z. Robbins
Jonathan R. Gartner
11 Times Square
New York, New York 10036
T: (212) 969-3000
F: (212) 969-2900
hrobbins@proskauer.com
jgartner@proskauer.com
Attorneys for Petitioner


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MAJOR LEAGUE SOCCER, L.L.C.,                                   :
                                                               :
                                    Petitioner,                :
                                                               :   Case No. _____________
                  - against -                                  :
                                                               :
MAJOR LEAGUE SOCCER PLAYERS                                    :
ASSOCIATION on behalf of ALEJANDRO                             :
ROMERO GAMARRA (a/k/a “KAKU”),                                 :
                                                               :
                                    Respondent.                :
---------------------------------------------------------------X


                       PETITION TO CONFIRM ARBITRATION AWARD

        Petitioner, Major League Soccer, L.L.C. (“MLS”), seeks confirmation of an arbitration

award for breach of the Standard Player Agreement (“SPA”) of Alejandro Romero Gamarra (a/k/a

“Kaku”), as incorporated into the Collective Bargaining Agreement (“CBA”) between MLS and

Respondent, Major League Soccer Players Association (the “Respondent” or the “Union”), and

enforcement in conformity therewith.

                                       SUMMARY OF PETITION

        This is a petition filed pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-13,

to confirm and enforce an arbitration award issued on April 2, 2021, in accordance with the CBA



123020955v3
              Case 1:21-cv-04258-VM Document 1 Filed 05/12/21 Page 2 of 8




(including the SPA), which is subject to the Labor-Management Relations Act (“LMRA”), 29

U.S.C. § 185.

                                 PARTIES AND JURISDICTION

       1.        Petitioner, MLS, a professional soccer league, is a Delaware limited liability

company, with a principal place of business in New York City and is an employer within the

meaning of Section 2(2) of the LMRA, 29 U.S.C. § 152(2).

       2.        Respondent, the Union, maintains its principal place of business in Washington,

D.C. The Union is a labor organization representing employees in this judicial district in an

industry affecting commerce within the meaning of Section 2(5) of the LMRA, 29 U.S.C. § 152(5).

       3.        The arbitration award that is the subject of these proceedings for confirmation and

enforcement arose from and was rendered pursuant to the SPA, as incorporated into the CBA,

within the meaning of the Labor-Management Relations Act, 29 U.S.C. § 185.

       4.        This Court has jurisdiction over these proceedings pursuant to Section 301(a) of the

LMRA, 29 U.S.C. § 185(a) and the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.

       5.        Venue is proper in this District pursuant to Section 301(a) of the LMRA, 29 U.S.C.

§ 185 because Petitioner is located in the District and Respondent’s duly authorized officers or

agents are engaged in representing and acting for employee members within this District.

                                               FACTS

       6.        Petitioner and Respondent are the parties to the CBA. See Exhibit A of

Declaration of Dimitrios Efstathiou (“Efstathiou Decl.”) (relevant pages attached). The CBA,

which is currently in effect, covers all players employed who have signed SPAs with MLS.

       7.        Pursuant to Article 18.1 of the CBA, all MLS players sign the form SPA that has

been collectively bargained between MLS and the Union. See Efstathiou Decl., Exhibit B.

       8.        CBA Article 18.1, titled “Standard Player Agreement,” provides:
                                                  2

123020955v3
                Case 1:21-cv-04258-VM Document 1 Filed 05/12/21 Page 3 of 8




                All Players will execute a Standard Player Agreement (in the form attached
                as Exhibit 1). No agreement concerning a Player’s terms and conditions of
                employment shall be valid unless: it is between a Player and MLS and is
                signed by each party, and it is contained in one of the above-referenced forms,
                including any Schedule thereto.

           9.       Paragraph 9 of the SPA, titled “Player’s Unique Skill and Breach of Agreement;

Dispute Resolution,” states as follows:

                (a) The Player represents and agrees that he has extraordinary and unique
                    skill and ability as a soccer player, that the services to be rendered by
                    him under this Agreement cannot be replaced or the loss thereof
                    adequately compensated for in money damages, and that any breach by
                    the Player of this Agreement will cause irreparable injury to MLS and to
                    its assignees. In addition, the Player understands and acknowledges that
                    failing to report to training, games, appearances, and/or demonstrations
                    ("Holding Out”) constitutes a breach of this Agreement and is extremely
                    disruptive to the operation of the League. Therefore, it is agreed that in
                    the event in that MLS believes the Player is, during the Term of this
                    Agreement, Holding Out or playing, attempting or threatening to play,
                    or negotiating for the purpose of playing for any other person, firm,
                    corporation, team or organization, without the prior written consent of
                    MLS, then MLS and its assignees shall have the right to utilize the
                    expedited arbitration mechanism provided in subparagraph (c) below.

                (b) The Player and MLS agree that it is the specific intent of both parties that
                    this Player Agreement remains valid and enforceable during the entire
                    Term of this Agreement (including any extensions thereto set forth in the
                    Schedule). The Player further agrees that he hereby waives any right he
                    may otherwise have had pursuant to the FIFA 1 Regulations Governing
                    the Status and Transfer of Football Players (including without limitation
                    the Application Regulations referenced therein) to unilaterally breach or
                    terminate this Agreement pursuant to such Regulations (including
                    without limitation any right he may have to so breach or terminate this
                    Agreement for sporting just cause or otherwise) prior to the end of the
                    Term of this Agreement, including option periods, if any.

                (c) Expedited Arbitration

                       i.    Expedited arbitration hearings under this Paragraph shall be held
                             within forty-eight (48) hours of the filing of a demand for such
                             arbitration. No prior grievance steps shall be required.


1
    Federation Internationale de Football Association (“FIFA”) is the international governing body of football/soccer
    competition among national associations.
                                                            3

123020955v3
              Case 1:21-cv-04258-VM Document 1 Filed 05/12/21 Page 4 of 8




                   ii.   The arbitration shall take place in New York. Each party shall
                         bear its own costs.

                  iii.   MLS shall notify the Impartial Arbitrator, the Union and the
                         Player and/or his agent if any, in writing of the demand for an
                         expedited arbitration as well as of the time and place for the
                         hearing as soon as practicable.

                  iv.    The failure of any party to attend the hearing as scheduled shall
                         not delay the hearing, and the Impartial Arbitrator shall proceed
                         to take evidence and issue an award as though such party were
                         present.

                   v.    The Impartial Arbitrator shall issue a decision as soon as possible,
                         but in no event more than twelve (12) hours after the hearing has
                         been completed.

                   vi.   If the Impartial Arbitrator finds that the Player has breached this
                         Agreement, the Impartial Arbitrator shall order that the Player
                         not play, attempt to play or threaten to play soccer for any team
                         other than a Team in the League.

                  vii.   The decision of the Impartial Arbitrator shall be final and binding
                         on the parties and may be immediately entered as a judgment in
                         any court of competent jurisdiction and/or communicated to
                         FIFA.

                 viii.   The Player and MLS understand and agree that once a judgment
                         has been entered pursuant to this Paragraph 9(c), such judgment
                         may be immediately taken by either party to the relevant FIFA
                         body or tribunal to be entered and enforced. It is further agreed
                         that such a judgment may be submitted to any court having
                         jurisdiction for the purpose of obtaining such equitable relief as
                         may be appropriate, including but not limited to a decree
                         enjoining the Player from any further breach of this Agreement
                         and from playing soccer for any other person, firm, corporation
                         or organization during the Term of this Agreement, without MLS
                         posting a bond or other security or proving actual damages.

              (d) All disputes arising under this Agreement are disputes under the CBA.
                  Except for a proceeding pursuant to the provisions of this Paragraph 9,
                  the parties agree that all disputes relating to or arising out of this
                  Agreement shall be subject to the grievance procedures set forth in
                  Article 21 of the CBA.



                                                   4

123020955v3
              Case 1:21-cv-04258-VM Document 1 Filed 05/12/21 Page 5 of 8




              (e) The Player and MLS hereby expressly waive all rights to bring for
                  resolution on the merits of any claim, action, dispute or grievance to any
                  FIFA body or tribunal, including any right(s) either may have pursuant
                  to the FIFA Regulations Governing the Status and Transfer of Football
                  Players (including without limitation the Application Regulations
                  referenced therein and the dispute resolution, disciplinary, and
                  arbitration system set forth in Chapter XIV). The Player and MLS agree
                  that once a judgment has been rendered pursuant to this Paragraph 9,
                  either party may immediately take such judgment to the relevant FIFA
                  body or tribunal to be entered and enforced.

(Emphasis added.)

       10.       On February 16, 2018, Kaku, a player represented by the Union, signed an SPA

containing Paragraph 9 as set forth above. See Efstathiou Decl., Exhibit C.

       11.       Kaku’s SPA, and the Schedule to his SPA, which he signed on February 6, 2018,

included three guaranteed contract years (calendar years 2018, 2019, and 2020), followed by two

option years (calendar years 2021 and 2022) that could be exercised unilaterally at the discretion

of MLS, which, if exercised, would extend Kaku’s contract to December 31, 2021 and December

31, 2022, respectively.

       12.       Upon signing his SPA, Kaku was assigned to play for the New York Red Bulls

team of MLS.

       13.       In accordance with the terms of Kaku’s SPA, on March 3, 2020, MLS exercised

the option to extend Kaku’s contract through 2021.

       14.       Despite MLS’s valid exercise of the option to extend Kaku’s contract through 2021,

on January 18, 2021, the Union informed MLS that it was “the position of the MLSPA that Kaku

is currently out of contract” and, therefore, “in accordance with his SPA and the CBA, Kaku’s

contract with MLS terminated on its terms on December 31, 2020, and he is free to sign with any

other club/league around the world.”



                                                   5

123020955v3
                 Case 1:21-cv-04258-VM Document 1 Filed 05/12/21 Page 6 of 8




           15.      On February 1, 2021, MLS learned via social media and news outlets that Kaku

had signed a contract to play with Al-Taawoun FC of the Saudi Professional League, in violation

of the CBA and Paragraph 9 of his SPA.

           16.      In early February of 2021, MLS learned that the Saudi Arabian Football Federation

(“SAFF”) had requested an International Transfer Certificate (“ITC”) from FIFA to permit Kaku

to begin playing for Al-Taawoun despite his contractual commitment to MLS.

           17.      On February 15, 2021, MLS sent a letter to the Union invoking the arbitration

procedure set forth in Paragraph 9 of the SPA to resolve the dispute over the exercise of the option

to extend Kaku’s contract.

           18.      In the interim, Kaku began playing for Al-Taawoun, in further breach of his SPA

and the CBA.

           19.      Following a mutually-agreed schedule for the proceedings, an arbitration hearing

was held before Arbitrator Shyam Das on March 3, 2021 and March 12, 2021. MLS and the Union

each were represented by counsel and Kaku testified during the hearing in addition to numerous

other witnesses.

           20.      On April 2, 2021, 2 Arbitrator Das issued his “Opinion and Award” in favor of MLS,

finding that “Kaku has breached his SPA with MLS by signing with and playing for a team outside

MLS in 2021, because MLS effectively exercised its option to extend his contract through

December 31, 2021. See Efstathiou Decl., Exhibit D.

           21.      Arbitrator Das’s “Award” states:

               Alejandro Romero Gamarra (a/k/a “Kaku”) breached his Player Agreement with
               Major League Soccer as set forth in the above Findings. The Player is ordered
               to not play, attempt to play or threaten to play soccer for any team other than a
               Team in Major League Soccer, as provided in Paragraph 9(c)(vi) of his Player
               Agreement.
2
    The parties mutually agreed at the hearing that the arbitrator would issue his opinion and award by April 2, 2021.
                                                            6

123020955v3
              Case 1:21-cv-04258-VM Document 1 Filed 05/12/21 Page 7 of 8




       22.       Despite the Arbitrator’s Award, which ordered Kaku not to play, attempt to play or

threaten to play soccer for any team other than a Team in Major League Soccer,” Kaku, as of this

date, continues to play for Al-Taawoun in Saudi Arabia and has declined to report to the New York

Red Bulls for the start of the 2021 season.

       23.       Each additional game that Kaku plays for Al-Taawoun not only constitutes a

continuing breach of the CBA and the SPA, but also the Arbitrator’s Award.

       24.       Paragraph 9(c)(vii) of the SPA states that “[t]he decision of the Impartial Arbitrator

shall be final and binding on the parties and may be immediately entered as a judgment in any

court of competent jurisdiction and/or communicated to FIFA.”

       25.       Despite the Union’s obligation under Article 6.1 of the CBA to “exert all

reasonable efforts to induce compliance” by a player who declines to fulfil his obligations under

his SPA, the Union’s efforts are ineffective or being ignored – thus requiring judicial

intervention to confirm and enforce the Arbitrator’s Award.

       26.       Respondent has not sought to vacate, modify, or challenge the Arbitrator’s Opinion

and Award.

       27.       Petitioner is entitled to confirmation and enforcement of the “Arbitrator’s Opinion

and Award” in conformity therewith pursuant to the LMRA, 29 U.S.C. § 185, and §§ 9 & 13 of

the FAA.




                                                   7

123020955v3
              Case 1:21-cv-04258-VM Document 1 Filed 05/12/21 Page 8 of 8




         WHEREFORE, Petitioner prays that this Court enter a judgment (i) confirming and

enforcing the April 2, 2021 “Arbitrator’s Opinion and Award” and (ii) providing Petitioner with

such other and further relief as the Court deems proper.



Dated:           New York, New York          Respectfully submitted,
                 May 12, 2021
                                             /s/Howard Z. Robbins
                                             Howard Z. Robbins
                                             Jonathan R. Gartner
                                             PROSKAUER ROSE LLP
                                             11 Times Square
                                             New York, New York 10036
                                             Telephone: (212) 969-3000
                                             Facsimile: (212) 969-2900
                                             hrobbins@proskauer.com
                                             jgartner@proskauer.com
                                             Attorneys for Petitioner




                                                8

123020955v3
